        Case 1:18-cv-03842-CAP Document 8 Filed 12/07/18 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ANGELETTE BLOUNT,                             )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )    CIVIL ACTION FILE NO.
                                              )    1:18-cv-03842-CAP-JKL
NATIONAL CREDIT SYSTEMS INC.,                 )
                                              )
      Defendants.                             )
                                              )

                          NOTICE OF APPEARANCE

      COMES NOW, Jonathan K. Aust of Bedard Law Group, P.C., and hereby
files his Notice of Appearance on behalf of National Credit Systems Inc. Request
is made that the Court, Plaintiff and counsel of record include Jonathan K. Aust in
all further communication.
      Respectfully submitted this 7th day of December 2018.

                                              BEDARD LAW GROUP, P.C.

                                              /s/ Jonathan K. Aust
                                              Jonathan K. Aust
                                              Georgia Bar No. 488584
                                              Counsel for Defendant National
                                              Credit Systems Inc.

4855 River Green Parkway
Suite 310
Duluth, Georgia 30097
Telephone: (678) 253-1871
jaust@bedardlawgroup.com
                                        -1-
         Case 1:18-cv-03842-CAP Document 8 Filed 12/07/18 Page 2 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ANGELETTE BLOUNT,                              )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )     CIVIL ACTION FILE NO.
                                               )     1:18-cv-03842-CAP-JKL
NATIONAL CREDIT SYSTEMS INC.,                  )
                                               )
      Defendants.                              )
                                               )

                          CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed this Notice of
Appearance using the CM/ECF system which will automatically send email
notification of such filing to the following attorney of record:

      Christopher Armor
      chris.armor@armorlaw.com

      Respectfully submitted this 7th day of December 2018.

                                               BEDARD LAW GROUP, P.C.

                                               /s/ Jonathan K. Aust
                                               Jonathan K. Aust
                                               Georgia Bar No. 488584
                                               Counsel for Defendant National
                                               Credit Systems Inc.




                                         -2-
